DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection under section 102 is withdrawn in view of Applicant’s amendments.  The following are new grounds of rejection under this section:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 9, 20, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DATABASE CAPLUS CHEMICAL ABSTRACTS SERVICE, COLUMBUS, OHIO, US; Registration No. 1052524-65-8, 2008:


    PNG
    media_image1.png
    627
    1338
    media_image1.png
    Greyscale

Any observed pharmacological characteristics covered in the dependent claims are also invariable aspects of the disclosed compounds, see MPEP 21112.01 ("Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art Id.”).

s 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by DATABASE CAPLUS CHEMICAL ABSTRACTS SERVICE, COLUMBUS, OHIO, US; Accession No. 2013:1944384, Abstract of CN 103450093, China Pharmaceutical Company, Peop. Rep. China, 18 December 2013, Lu et al. (Lu):


    PNG
    media_image2.png
    746
    1202
    media_image2.png
    Greyscale



31 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by DATABASE CAPLUS CHEMICAL ABSTRACTS SERVICE, COLUMBUS, OHIO, US; Accession No. 2011389341, Abstract of Wang et al., Journal of Organic Chemistry, (2011), 76(9), 3174-3180 (Wang):


    PNG
    media_image3.png
    786
    1181
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    404
    1135
    media_image4.png
    Greyscale

s 2, 3, 5, 19, 23-26, 28, 30 are allowed.
Claims 6, 13, 14 is objected to for dependence on one or more rejected claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642